Citation Nr: 0306886	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-05 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability secondary to service-connected post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967 and from November 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran's gastrointestinal disability is not 
causally related to a service-connected disability, and 
is not related to Tylenol taken for his service-
connected headaches.


CONCLUSION OF LAW

A gastrointestinal disability is not proximately due to or 
the result of service connected post-traumatic headaches.  
38 C.F.R. §  3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The November 1997 rating decision, the February 1998 
Statement of the Case (SOC),  and the September 1999 and 
April 2000 Supplemental Statements of the Case (SSOCs), 
advised the veteran of the laws and regulations pertaining to 
his claim for service connection.  These documents informed 
the veteran of the evidence of record and explained the 
reasons and bases for denial.  The veteran was specifically 
informed that service connection for a gastrointestinal 
disability was being denied  because the evidence did not 
show it was linked to service, or that it was related to 
medication taken for a service-connected disability.  The SOC 
and SSOCs made it clear to the veteran that in order to 
prevail on his service connection claim, he needed to present 
medical evidence that his condition was linked to service or 
was linked to a service connected disability.  In a March 
2002 letter, the veteran was told to send the Board any 
additional evidence he had concerning his appeal.  The Board 
sent the veteran a letter dated in October 2002 stating that 
the veteran needed to report for an examination and that the 
Board would obtain additional medical records.  The RO 
obtained the veteran's service medical records and VA 
outpatient treatment records.  The Board obtained additional 
VA treatment records.  The veteran was provided a VA 
examination in September 1999 and a second VA examination in 
November 2002.  A February 2003 letter, the veteran was told 
that VA intended to use the new VA examination report in its 
decision and was told that he could submit additional 
evidence or argument in response.  He responded that he had 
no additional evidence or argument to present.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for a gastrointestinal disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002). If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 


for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran does not claim and the record does not show that 
his gastrointestinal disability is directly related to 
service.  There is no evidence in the service medical records 
that show any gastrointestinal disability diagnosed in 
service.  There are no treatment notes or examination reports 
which suggest a direct link to service.  Therefore, direct 
service connection is not warranted for a gastrointestinal 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).

However, the veteran is not seeking direct service connection 
for his gastrointestinal disability.  He is claiming that his 
psychiatric disability should be considered as secondary to 
his service connected post-traumatic headaches.  
Specifically, the veteran claims that his gastrointestinal 
disability is due to ibuprofen that he says he took for his 
headaches.  The veteran has established service connection 
for post-traumatic headaches, and a 10 percent disability 
evaluation has been assigned.  The veteran also has 
degenerative joint disease of the knees and the cervical 
spine, but service connection is not in effect for these 
disabilities.  The VA outpatient treatment notes dated from 
October 1994 to September 2000 do indicate that the veteran 
was suffering from a gastrointestinal disability.  A VA 
treatment note dated in September 1996 indicates the veteran 
had "pain in his tonsil area" when swallowing, A treatment 
note dated in April 1998 indicates a diagnosis of dyspepsia.  

The VA outpatient treatment notes also establish that the 
veteran was taking ibuprofen for his knees and was taking 
Tylenol for his headaches.  A treatment note dated in April 
1997 indicates that the veteran was told to take ibuprofen 
for his degenerative joint disease of the knees.  VA 
treatment notes dated in September 1995, and October 1994 
indicate that the veteran was taking Tylenol for his 
headaches.

The veteran underwent a VA examination in September 1999.  
The veteran told the examiner that he has taken ibuprofen for 
his musculoskeletal complaints and that when he takes 
ibuprofen he will have episodes of nausea and heartburn and 
will occasionally have diarrhea.  The examiner provided a 
diagnosis of gastritis secondary to ibuprofen therapy.

VA outpatient treatment notes dated from September 2000 to 
August 2002 do not show any link between medication for 
headaches and any gastrointestinal disability.  The veteran 
underwent a VA examination in November 2002.  The veteran 
stated that he had developed daily headaches and that the 
pain was decreased with aspirin and Tylenol use.  The veteran 
complained of abdominal discomfort/burning in his stomach 
with decreased swallowing capabilities.  The veteran stated 
he had been taking Motrin (ibuprofen) for his osteoarthritic 
pain in his knees and shoulders.  The examiner stated that 
the veteran underwent an Esophagogastroduodenoscopy study in 
November 2001 that revealed erosive esophagitis and Peptic 
Ulcer Disease.  The examiner provided a diagnosis of Peptic 
Ulcer Disease with erosive esophagitis.  The examiner also 
indicated his medical opinion that the erosive esophagitis 
and Peptic Ulcer Disease are secondary to his chronic Motrin 
(ibuprofen) usage for his osteoarthritis of the knees and 
shoulders.  The examiner indicated it was his opinion that 
the headache disorder and use of Tylenol did not cause the 
gastrointestinal disability.


The Board finds that the evidence does not show that the 
veteran's gastrointestinal disability is either caused by or 
aggravated by his service connected post-traumatic headaches, 
or medication taken for his headaches.  The VA examiners in 
September 1999 and November 2002 both indicated that the 
gastrointestinal disability was due to ibuprofen use.  The VA 
examiner in November 2002 specifically offered his opinion 
that Tylenol taken for headaches was not causing the 
gastrointestinal disability.  The record is clear that the 
veteran takes Tylenol for headaches, and ibuprofen for 
arthritis.  The VA treatment notes indicate that, and the 
veteran stated that at his two VA examinations.  Therefore 
the Board finds that there is not a causal relationship 
between the veteran's gastrointestinal disability and his 
service connected post-traumatic headaches or medication 
taken for the headaches.  38 C.F.R. § 3.310(a) (2002); Allen, 
7 Vet. App. 439.  The Board notes the veteran's belief that 
there is a relationship between Tylenol use and his 
gastrointestinal disability, but as a layperson, the veteran 
is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Service connection for a gastrointestinal disability, 
secondary to service-connected post-traumatic headaches, is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

